DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 6 are objected to because of the following informalities: Line 7 of claim 5 and line 4 of claim 6 each recite “part load”. While this is acceptable, “partial load” is more in line with Standard English. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (“Cunningham”; US 2014/0150755), in view of Park et al. (“Park”; EP 3 343 754 A1) and Kolhouse et al. (“Kolhouse”; US 2021/0108580).
Regarding claim 1: Cunningham discloses a gas engine system (100, Fig. 1), having an engine (10) configured to generate mechanical energy by burning an air-fuel mixture supplied from a mixer (inherent as the engine needs an air fuel mixture), which mixes air filtered by passing through an air cleaner (11), and comprising: 
an intake path (42) having a second intake passage (at 44) in which air to be supplied to the mixer flows; 
a coolant pump (86) configured to supply coolant to the engine (paragraph 0018); 
a radiator (80) configured to dissipate heat of the coolant having passed through the engine; 
an intake air heater (90) provided in the intake path at a portion where the second intake passage is formed (via 48), and configured to dissipate heat of the coolant having passed through the engine (paragraph 0019); 
a coolant passage controller (21) configured to distribute the coolant, having passed through the engine, to the coolant pump, the radiator, and the intake air heater (paragraph 0021); and 
a controller (28) configured to control operations of the intake passage controller, the coolant passage controller, and the coolant pump based on temperature of the coolant (at 215, Fig. 2), having passed through the engine, and load information of the engine (at 202, Fig. 2).
Cunningham does not explicitly disclose a gas engine power generation system and fuel of a predetermined pressure which has passed through a zero governor, the gas engine power generation system configured to convert the mechanical energy of the engine into electrical energy; an intake path having a first intake passage and a second intake passage; and an intake passage controller configured to open either one of the first intake passage or the second intake passage and to close the other one.
However, Park discloses fuel of a predetermined pressure which has passed through a zero governor (12), the gas engine power generation system configured to convert the mechanical energy of the engine into electrical energy (paragraph 0001).
And, Kolhouse discloses an intake path (at 118, 120, 122) having a first intake passage (at 118) and a second intake passage (at 122) in which air to be supplied to the mixer flows; 
an intake passage controller (132) configured to open either one of the first intake passage or the second intake passage and to close the other one (paragraph 0033).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the engine of Cunningham to power a generator and to have a zero governor, as disclosed by Park, in order to increase applications and provide fuel effectively and to modify the intake path of Cunningham to have the two intake passages of Kolhouse in order to have better control over the air intake (paragraph 0033). 
Regarding claim 2: Cunningham discloses a temperature sensor configured to sense the temperature of the coolant, having passed through the engine, and to transmit the sensed temperature to the controller (inherent for step 215 to be carried out); 

a heat dissipation channel having a first heat dissipation channel (via 82), forming a closed loop by sequentially passing through the coolant pump (86), the engine, the coolant passage controller (as it is attached to all the components), and the radiator (80), and a second heat dissipation channel (via 84) forming a closed loop by sequentially passing through the coolant pump, the engine, the coolant passage controller, and the intake air heater (90), 
wherein the coolant passage controller opens and closes each of the circulation channel (via 40) and the heat dissipation channel (via 38).
Regarding claim 10: Cunningham discloses the intake path (44) is disposed between the air cleaner (11) and the mixer (at 20).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the power generation system of claim 3, specifically comprising:
when the engine starts, the controller; controls the intake passage controller to open the first intake passage and to close the second intake passage; 

controls the coolant pump to circulate the coolant through the circulation channel, in the context of the other components in the claim. 
Claims 4-9 are allowable due to their dependency to claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEAN GUGGER/           Primary Examiner, Art Unit 2832